          Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 1 of 18


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA COWLEY,                                   )   Case No.: 1:19-cv-01472-NONE-JLT
                                                      )
12                   Plaintiff,                       )   FINDINGS AND RECOMMENDATION TO
                                                      )   GRANT THE MOTION TO TRANSFER VENUE
13            v.                                      )
                                                      )   (Doc. 21)
14   PRUDENTIAL SECURITY, INC.,
                                                      )
15                   Defendant.                       )
                                                      )
16                                                    )

17            On July 2, 2020, Defendant filed a motion to change venue. (Doc. 21.) Plaintiff filed an

18   opposition on July 16, 2020 (Doc. 23), and on July 23, 2020, Defendant filed a reply (Doc. 24). The

19   motion was set to be heard by U.S. District Judge Dale A. Drozd but was referred to the assigned

20   magistrate judge on November 30, 2020. (Doc. 66.) For the reasons set forth below, the Court

21   recommends the motion to change venue be GRANTED.

22   I.       BACKGROUND

23            On October 11, 2019, Plaintiff filed a lawsuit in state court under the Private Attorneys

24   General Act in Sacramento Superior Court, Case No. 34-2019-00266862-CU-OE-GDS, asserting that

25   Prudential Security violated California wage and hour laws as to its California-based, non-exempt

26   employees who served as security guards. Plaintiff alleged Prudential failed to pay them minimum

27   wages, overtime wages, all wages following separation of employment, and failed to reimburse them

28   for necessary business expenses (“State Case”). (Doc. 21-1 at 6-7, 9; see Scheithauer Decl., ¶ 2 and

                                                          1
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 2 of 18


1    Exh. 1 (State Case Complaint).) The Sacramento Court ordered the case transferred to Kern County.

2    (See Scheithauer Decl., ¶ 2 and Exh. 2 (Transfer Order).)

3           After filing the State Case, Plaintiff filed this federal lawsuit. (Doc. 21-1 at 9.) Plaintiff alleges

4    here that the wage claims arise under both the federal Fair Labor Standards Act and under California

5    wage and hour laws. (See Scheithauer Decl., ¶ 4 and Exh. 3.) Plaintiff’s Federal Case alleges three

6    primary claims: (1) violation of the FLSA, (2) violation of California’s Labor Codes; and (3) violation

7    of California’s Unfair Competition Law (for violating the Labor Code). (See id.) Defendant alleges

8    that like the State Case, the claims in the Federal Case allege that Prudential Security failed to pay

9    minimum wages, overtime wages, premium pay for missed meal and rest periods, unreimbursed

10   business expenses and is liable for related inaccurate wage statements and waiting time penalties.

11   (Doc. 21-1 at 9-10.) Plaintiff seeks to certify a nationwide collective action in connection with his

12   FLSA claim and a California class action of California employees for his California claims in the

13   Federal Case. (Id.)

14          Beginning in February 2020, Prudential Security commenced a program to settle with all

15   current and former employees of Prudential Security that had worked in California as to the claims

16   asserted by Plaintiff. (See Keywell Decl., ¶ 10.) In connection with offering individual settlements,

17   Prudential Security provided a cover letter explaining the claims in both the State Case and this case

18   and enclosing copies of both complaints so each person could read the allegations. (Id.) Defendant

19   reports that 27 of the 36 current and former California employees accepted the settlement offer and

20   signed a Settlement Agreement and Release of Claims (“Settlement Agreements”), which among other

21   things, expressly resolved their claims in this case. (Id.) Those Settlement Agreements were signed in

22   the first week of March 2020 (prior to the COVID shutdown). (Id.) Only nine of Prudential Security’s

23   current or former non-exempt employees in California have not released their claims. (Id.) According

24   to Defendant, most of those 9 remaining persons are former employees who are unreachable because

25   Prudential Security lacks current contact information for them. (Id.)

26   II.    LEGAL STANDARD

27          “For the convenience of parties and witnesses, in the interest of justice, a district court may

28   transfer any civil matter to any other district or division where it might have been brought.” 28 U.S.C.

                                                          2
         Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 3 of 18


1    § 1404(a). The Supreme Court explained the § 1404(a) analysis should be an “individualized, case-

2    by-case consideration of convenience and fairness.” Van Dusen v. Barrack, 376 U.S. 612, 622 (1964).

3    Accordingly, courts consider several factors, including:

4               (1) plaintiff’s choice of forum, (2) convenience of the parties, (3) convenience of the
                witnesses, (4) ease of access to the evidence, (5) familiarity of each forum with the
5               applicable law, (6) feasibility of consolidation with other claims, (7) any local interest in
                the controversy, and (8) the relative court congestion and time of trial in each forum.
6
7    Williams v. Bowman, 157 F. Supp. 2d 1103, 1106 (N.D. Cal. 2001) (citing Decker Coal Co. v.

8    Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986)); see also Jones v. GNC Franchising,

9    Inc., 211 F.3d 495, 498-99 (9th Cir. 2000). The party seeking a change of venue has the burden to

10   demonstrate the transfer is appropriate. Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270,

11   279 (9th Cir. 1979). Whether to grant a change of venue is within the discretion of the District Court.

12   See Ventress v. Japan Airlines, 486 F.3d 1111, 1118 (9th Cir. 2007) (explaining the determination of

13   the proper venue “involves subtle considerations and is best left to the discretion of the trial judge”).

14   III.       DISCUSSION

15   A.         Numerosity for Class Action

16              Defendant contends that the gravamen of this case is the FLSA action with its center of gravity

17   in Michigan and Plaintiff’s putative California class action lacks sufficient numerosity. (Doc. 21-1 at

18   13-14.) Defendant asserts that Plaintiff worked for Prudential Security in California City, California

19   for a very short period of time—just over two months. (Keywell Decl., ¶ 8.) Defendant reports that

20   Plaintiff has asserted a putative nationwide collective action under the FLSA involving all Prudential

21   Security non-exempt employees “throughout the United States,” as well as asserting individual claims

22   and putative class claims under Rule 23 relating to his California claims. (See Doc. 1.) Defendant

23   argues that the reality is that the FLSA is the main part of this case (close to 1,000 employees1 at issue

24   in the FLSA claim versus at most 9 eligible persons remaining for the California claims) and the vast

25   majority of the relevant current and former employees live and work in Michigan. (Keywell Decl., ¶¶

26   6, 11-12.) Defendant argues that Plaintiff’s California claims will not be certified as a class for, among

27
28
     1
         This number has grown to over 3,000. (Doc 22; Doc. 64 at 3)

                                                                  3
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 4 of 18


1    other reasons, lack of numerosity, and Plaintiff will be left with a solo claim under California law.

2    (Doc. 21-1 at 13.) Defendant contends that those claims are not appropriate for Plaintiff to try to

3    anchor the case in California. (Id.) Defendant reports that of the 36 total California employees, all but

4    9 have affirmatively settled their claims. (Keywell Decl., ¶ 10.) Defendant asserts that this leaves only

5    9 California employees, and 9 people is not sufficient to maintain a class action on the California

6    claims. (Id.)

7            Plaintiff argues that there is no basis on which to conclude that any California class member

8    has released anything, noting that Defendant does not submit any settlement agreements or releases,

9    and also suggesting that Defendant’s settlement communications were coercive. (Doc. 23 at 11-13.) In

10   reply, Defendant states that it provided detailed declarations in support of its arguments, and also

11   made all the settlement agreements available to Plaintiff in response to discovery requests. (Doc. 23 at

12   8-9.) Defendant also asserts that it obtained lawful release agreements from class members. (Id. at 9.)

13   Defendant also notes that Plaintiff did not contest the authority demonstrating that 9 people is not

14   sufficient to certify a California class. (Doc. 24 at 8.)

15           Though the plaintiff asserts that these settlements may not be valid, even if they are not, in

16   general, a putative class of 36 members will not meet the numerosity element to form a class. Carlino

17   v. CHG Med. Staffing, Inc., 2019 WL 1005070, at *3 (E.D. Cal. Feb. 28, 2019) [“A proposed class

18   must be “so numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). Though

19   there is no strict number requirement for numerosity, courts have routinely held that classes comprised

20   of more than forty members will satisfy this prerequisite. See Ikonen v. Hartz Mt. Corp., 122 F.R.D.

21   258, 262 (S.D. Cal. 1988) (“As a general rule, classes of 20 are too small, classes of 20–40 may or

22   may not be big enough depending on the circumstances of each case, and classes of 40 or more are

23   numerous enough.”); see also Dunakin v. Quigley, 99 F. Supp. 3d 1297, 1327 (W.D. Wash. 2015)

24   (“Generally, 40 or more members will satisfy the numerosity requirement.”) (quoting Garrison v.

25   Asotin County, 251 F.R.D. 566, 569 (E.D. Wash. 2008)); McMillon v. Hawaii, 261 F.R.D. 536, 542

26   (D. Haw. 2009).”] Notably, review of the complaint filed in this action, does not contradict that the

27   element of numerosity cannot be met. The complaint reads, “Defendant has employed potentially

28   hundreds of non-exempt, hourly security guards during the applicable statutory period. The number of

                                                           4
         Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 5 of 18


1    putative Class Members are therefore far too numerous to be individually joined in this lawsuit.” The

2    insertion of the word “potentially” makes the allegation as to numerosity, ambiguous. See Alberto v.

3    GMRI, Inc., 252 F.R.D. 652, 660 (E.D. Cal. 2008) ("Although plaintiff has not provided the court with

4    any form of official documentation supporting this approximation, a court may rely on common sense

5    assumptions to support findings of numerosity.") (collecting cases). With this ambiguous allegation

6    and the lack of anything further addressing the evidence submitted by the defendant, it appears the

7    prima facie case as to numerosity is not met. See Celano v. Marriott Int'l, Inc., 242 F.R.D. 544, 549

8    (N.D. Cal. 2007) ("[C]ourts generally find that the numerosity factor is satisfied if the class comprises

9    40 or more members and will find that it has not been satisfied when the class comprises 21 or

10   fewer."); see also Rubenstein, Newberg on Class Actions § 3:13 (indicating that "a good-faith estimate

11   of the class size is sufficient" to establish numerosity where it is supported by "enough evidence of the

12   class's size to enable the court to make commonsense assumptions regarding the number of putative

13   class members")

14            The plaintiff does not address the evidence submitted by the defense and, instead, argues that

15   he has been unable to conduct discovery as to the settlement efforts. (Doc. 23) However, at the hearing

16   on the motion to compel, Plaintiff’s counsel admitted that they had been given addresses for all of the

17   36 California employees/former employees and had chosen not to contact them via mail, preferring to

18   wait until they could obtain telephone numbers from the defendant. Because this motion was filed in

19   late July, had Plaintiff undertaken any efforts to track down these employees by mail (which is how

20   the defense contacted them), seemingly, Plaintiff could have made determined whether the settlement

21   efforts were proper and whether these employees had any information that there were other California

22   employees that would expand the numbers beyond 36.2, 3

23   B.       This Action Could have been Brought in the Eastern District of Michigan

24            Transfer of venue under 28 U.S.C. § 1404(a) is only appropriate if the action could have been

25
26
     2
       Once again, at the hearing on the motion to compel (Doc. 65), Plaintiff’s counsel admitted that Mr. Cowley had no
27   information as to the number of putative class members such to contradict the number evidenced by the defense.
     3
       At the hearing on the motion to compel (Doc. 65), Plaintiff’s counsel admitted that the class action is likely not viable due
28   to an evidentiary failing as to the element of numerosity and admitted it had no evidence to contradict the defendant’s
     claim that there were only 36 prospective class members, assuming the settlements are not valid.

                                                                   5
         Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 6 of 18


1    brought in the transferee venue. 28 U.S.C. § 1404(a). Defendant asserts that Plaintiff’s complaint

2    acknowledges that Prudential Security “is a Michigan corporation and maintains its headquarters in

3    Taylor, Michigan.” (Doc. 1 at 4, ¶ 13; see also Keywell Decl. ¶ 3.) Defendant claims this is sufficient

4    to establish personal jurisdiction and venue in Michigan courts. (Doc. 21-1 at 14.) In its reply,

5    Defendant notes that Plaintiff does not contest that this case could have been filed in the Eastern

6    District of Michigan. (Doc. 24 at 7.)

7             Plaintiff asserts claims under the FLSA, invoking the Court’s federal-question subject matter

8    jurisdiction. Prudential Security is a Michigan corporation with its headquarters and principal place of

9    business in Taylor, Michigan. (Doc. 1 at 4, ¶ 13; see also Keywell Decl. ¶ 3.) Therefore, Defendant is

10   subject to personal jurisdiction in Michigan and venue in the Eastern District of Michigan is proper

11   under 28 U.S.C. § 1391(b), (c). As this action could have been brought in the Eastern District of

12   Michigan, the Court proceeds to weigh the factors relevant to the convenience of the parties and the

13   interests of justice to determine whether transfer is proper.

14   C.       Convenience of Witnesses and the Parties

15            1.       Convenience of Witnesses

16            Defendant identifies three categories of witness that will be inconvenienced if this case

17   remains in California, including: Prudential Security management personnel (Diane Lambert, Gregory

18   Wier, Matthew Keywell, Terry Miller) that all reside in Michigan; the putative collective members the

19   majority of which reside in Michigan; and the third party service, Spence Accounting Services, that

20   handles Prudential Security’s payroll which is in Michigan. (Doc. 21-1 at 15-19; Doc. 24 at 10-11.)

21   Defendant includes the testimony that each of the listed management personnel would provide. (Doc.

22   21-1 at 16.) Defendant also asserts that there is no real dispute that the majority of the putative FLSA

23   class members reside and work in Michigan.4 (Doc. 21-1 at 16-17; Doc. 24 at 12-14.) Defendant also

24
25
     4
       Plaintiff takes issue with the representation Defendant made regarding the number of collective members. (Doc. 23 at 17-
26   18.) Defendant explains that it initially represented that Prudential Security had close to 1,000 current and former
     employees making up the putative nationwide class and that about 70% of them worked in Michigan, based on information
27   from the Keywell Declaration, ¶¶ 6-8. (Doc. 24 at 13.) Defendant explains that this number represented the current
     employee count, and it was not until July 9, 2020 when Defendant’s counsel reviewed the class list that was being
28   compiled and sent to the third party administrator for the Belaire-West notice that counsel learned there were actually 3,263
     current and former employees in the nationwide class. (Id.) After recognizing that counsel had erroneously previously

                                                                  6
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 7 of 18


1    provides that all payroll information, databases, and records are handled by the third party in

2    Michigan, and that information and testimony is critical for all parties in this lawsuit. (Doc. 21-1 at

3    19.) Defendant asserts that transferring this case to Michigan prevents burdening witnesses with time

4    away from work, family, and community, and transfer eliminates the costs to Prudential Security and

5    those witnesses for their travel, meals, and lodging if this case remains in this District. (Id. at 17.)

6            Plaintiff asserts that Defendant has not provided names of any collective members who reside

7    in Michigan and would be willing to testify. (Doc. 23 at 17.) Plaintiff further claims that unless

8    Defendant is suggesting its payroll provider was responsible for creating these policies, the third party

9    payroll service will have very little to do with this case. (Id. at 18.) In reply to this claim, Defendant

10   contends that Spence Accounting is a critical third party witness because testimony such as how pay

11   was calculated, how minimum wage was paid in different jurisdictions around the country, how

12   overtime was calculated, how hours worked was calculated and paid – will need to be addressed by

13   Spence Accounting. (Doc. 24 at 14.)

14           "The relative convenience to the witnesses is often recognized as the most important factor to

15   be considered in ruling on a motion under § 1404(a)." Saleh v. Titan Corp., 361 F. Supp. 2d 1152

16   (S.D. Cal. 2005) (quoting State Capital Corp. v. Dente, 855 F. Supp. 192, 197 (S.D. Tex.

17   1994)). Notably, "[w]hile the convenience of party witnesses is a factor to be considered, the

18   convenience of non-party witnesses is the more important factor." Id. (quoting Aquatic Amusement

19   Assoc., Ltd. v. Walt Disney World Co., 734 F. Supp. 54, 57 (N.D.N.Y. 1990)). In considering how to

20   weigh this factor, courts must assess not simply how many witnesses each side has and their respective

21   locations, but also the importance of the witnesses. Gates Learjet Corp. v. Jensen, 743 F.2d 1325,

22   1335-36 (9th Cir. 1984) (considering common law forum non conveniens dismissal and concluding

23   district court improperly focused on the number of witnesses in each location, and should have

24   examined the materiality and importance of the anticipated witnesses' testimony and then determined

25   their accessibility and convenience to the forum).

26           Significantly, there is no real dispute that the majority of the putative FLSA class members

27
28   referred to the 989 current employee count as the current and former employee count, Prudential Security filed the
     Supplemental Keywell Declaration on July 10, 2020 (Doc. 22) to clear up this point.

                                                                 7
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 8 of 18


1    reside and work in Michigan. (See Doc. 21-1 at 16-17; Doc. 24 at 12-14.) Additionally, Defendant not

2    only identifies the key witnesses from Prudential Security management personnel that all reside in

3    Michigan that would testify, but also includes the testimony that each would provide. (Doc. 21-1 at

4    15-16.) It is also uncontested that Spence Accounting handles all of Prudential Security’s payroll and

5    payroll related information. (Doc. 24 at 14; Keywell Decl., ¶¶ 4-5.) Plaintiff alleges that Prudential

6    Security is liable for allegedly not paying proper minimum wage, not paying proper overtime, not

7    tracking all hours worked, and other similar wage and hour accounting issues (Doc. 1 at 8, ¶ 37), and

8    such allegations, as Defendant contends, make Spence Accounting, who handles all the payroll, a

9    critical third party witness. (Doc. 24 at 14.) Defendant has sufficiently identified potential witnesses,

10   the majority of which are located in Michigan, and described their testimony (see Doc. 21-1 at 15-19),

11   such that this factor weighs in favor of transfer.

12          2.      Convenience of Parties

13          Defendant asserts that the majority of the current and former employees that Plaintiff purports

14   to bring the FLSA collective case on behalf of live and work in Michigan. (Doc. 21-1 at 17; Doc. 24 at

15   12-14.) Defendant further alleges that the documentary evidence is in Michigan. (Doc. 21-1 at 18.)

16   Specifically, Defendant provides that Prudential Security’s documents relevant to this case will be

17   collected from Prudential Security’s headquarters in Michigan or from third party payroll services in

18   Michigan. (Keywell Decl., ¶ 4.) Defendant explains that Prudential Security’s personnel documents

19   and records are maintained in Michigan, Prudential Security’s human resources is overseen from

20   Michigan and relevant documents are in Michigan, Prudential Security’s databases and servers are in

21   Michigan, and any electronically stored information is in Michigan. (Id.) To the extent hard-copy

22   documents are kept relevant to this case, Defendant provides that they are kept in Michigan at

23   Prudential Security’s facility in Taylor Michigan. (Id.) Defendant claims there are virtually no relevant

24   documents located in California. (Id.) Plaintiff does not contest that most of the documentary evidence

25   that will be used in this case is housed in Michigan. (Doc. 23 at 14.) Plaintiff instead alleges that the

26   documents referenced are typically stored in electronic format and production of such documents

27   would be relatively simple. (Doc. 23 at 14-15.)

28          Plaintiff contends that considerable weight should be afforded to Plaintiff’s choice of forum.

                                                          8
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 9 of 18


1    (Doc. 23 at 13-14.) Plaintiff alleges that transfer of the case to Michigan would not eliminate any

2    inconvenience, but rather would only serve to shift the inconvenience to Plaintiff, who would then

3    need to travel from California to Michigan for a trial. (Id. at 16.) Plaintiff also asserts that the named

4    Plaintiff, Joshua Cowley, resides and worked for Defendant in this District, and Plaintiff will be

5    heavily involved in this case and his testimony will be at the forefront of this action. (Id. at 14.)

6    Defendant notes that Cowley only worked for Prudential Security for a little over two months in

7    California. (Doc. 21-1 at 17; Doc. 24 at 11.) Defendant challenges the suitability of Cowley as the

8    named representative of a putative nationwide group of current and former employees that primarily

9    reside in Michigan because other than for those two months working at one facility in California, he

10   has virtually no experience with Prudential Security’s policies and procedures. (Doc. 21-1 at 17.)

11   Defendant asserts that the putative plaintiffs will need significantly more testimony and that additional

12   testimony will necessarily need to come from current and former employees in Michigan. (Id.)

13          The fact that there is no real dispute that the majority of the putative FLSA class members

14   reside and work in Michigan indicates that Michigan would be a more convenient forum for them.

15   Additionally, any Prudential Security employee party witness the parties wish to call at trial will not

16   be required to travel to California and will therefore not suffer prolonged case-related absences from

17   their work, resulting in expense to Defendant. Although Plaintiff notes that travel would be minimized

18   by telephonic or videoconference hearings in light of the COVID-19 pandemic, there is no evidence

19   that the parties would be unable to make telephonic appearances in the Eastern District of Michigan.

20          Finally, the stark reality of the district judges’ caseloads in the Fresno division of the Eastern

21   District means that this trial may trail any criminal case or older civil case that take precedence, which

22   will only compound the costs to the parties of a trial in this District. As discussed further below,

23   judges in both districts are handling heavy weighted caseloads, but the statistics reflect more docket

24   congestion in this District. Accordingly, a trial may be speedier in the Eastern District of

25   Michigan. See Gates, 743 F.2d at 1337 (considering forum non conveniens motion to dismiss, noting

26   that relative docket conditions may be accorded some, but not decisive, weight where trial in another

27   court may be speedier because of its less crowded docket). The potential delay that may result from

28   trial trailing has relevance to the convenience of the parties’ witnesses themselves, as well as to

                                                          9
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 10 of 18


1    the costs delay will create for both sides. For these reasons, the convenience of the parties favors

2    transfer to the Eastern District of Michigan.

3    D.     Interests of Justice

4           In addition to the convenience of the parties and the witnesses, courts also consider whether the

5    interests of justice favor a transfer. Under this prong of the analysis, courts consider factors such as:

6           (1) the location where the relevant agreements were negotiated and executed, (2) the state
            that is most familiar with the governing law, (3) the plaintiff's choice of forum, (4) the
7           respective parties' contacts with the forum, (5) the contacts relating to the plaintiff's cause
            of action in the chosen forum, (6) the differences in the costs of litigation in the two
8
            forums, (7) the availability of compulsory process to compel attendance of unwilling
9           non-party witnesses, and (8) the ease of access to sources of proof.

10   Jones, 211 F.3d at 498-99; see also Metz v. U.S. Life Ins. Co. in City of N.Y., 674 F. Supp. 2d 1141,
11   1145 (C.D. Cal. 2009).
12          1.      Relative Court Congestion in Each Forum
13          As Defendant sets forth, “[e]ven before COVID-19, the Eastern District of California faced its
14   own judicial crisis with case overload and lack of judges.” (Doc. 21-1 at 19.) Defendant cites the
15   statistic that as of the end of 2019, this District had an average of 1,234 pending cases for its 6 District
16   Judges, while the Eastern District of Michigan had an average of only 347 pending cases for its 15
17   District Judges. (Id. at 20, citing Federal Case Management Statistics (Comparison within Circuit),
18   December 31, 2019, at pp. 6, 9 (available at https://www.uscourts.gov/statistics/table/na/federal-court-
19   management-statistics/2019/12/31-3), Scheithauer Decl., Exh. 5.) Defendant notes that time to
20   disposition of those cases is also lower in the Eastern District of Michigan. (Id.) Defendant describes
21   that in 2020, things have only gotten worse in the Eastern District of California. (Doc. 21-1 at 20.) In
22   late 2019, two additional judges took senior status and on February 2, 2020 Judge Lawrence J. O’Neill
23   (the judge previously assigned to this case) assumed inactive senior status. (See Doc. 11; Scheithauer
24   Decl. Exh. 6 (Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of
25   California).) Defendant further describes that the inactive status of Judge O’Neill, who had been
26   originally assigned to this case, left the parties in the case without an assigned district judge, and per
27   the Emergency Order, this case will not be assigned a trial date until another judge is assigned. (See
28   id.) Defendant therefore asserts that these court congestion statistics and lack of an available district

                                                          10
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 11 of 18


1    judge in this District plainly demonstrate that this factor weighs strongly in favor of transfer. (Doc. 21-

2    1 at 20.)

3              Plaintiff does not dispute the judicial crisis facing this Court. (Doc. 23 at 24.) Plaintiff does

4    however seem to suggest “other solutions,” which Defendant correctly rebuts, stating that Plaintiff’s

5    suggestion that the Court could simply consolidate this case into the Kern County PAGA case pending

6    in state court is without any support. (Doc. 23 at 21-23, 25; Doc. 24 at 15.) Plaintiff asserts that should

7    this case remain in California, Plaintiff is willing to consolidate the Kern County PAGA action and

8    this case. (Doc. 23 at 23.) However, as Defendant contends, potential consolidation with the PAGA

9    case does not impact the analysis on whether this case should be transferred to Michigan. (Doc. 24 at

10   16.) As previously discussed, the stark reality of the district judges’ caseloads in the Fresno division of

11   the Eastern District of California would result in delay as well as additional costs for both sides. The

12   relative court congestion in each forum favors transfer to the Eastern District of Michigan.

13             2.     Plaintiff’s Choice of Forum is Entitled to Some Weight

14             Defendant asserts that Plaintiff’s choice of forum is only entitled to minimal consideration

15   because he pursues a FLSA collective action with the majority of the FLSA collective class in

16   Michigan. (Doc. 21-1 at 20-21.) Defendant cites Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987),

17   for the proposition that, “[a]lthough great weight is generally accorded plaintiff's choice of forum,

18   when an individual brings a derivative suit or represents a class, the named plaintiff's choice of forum

19   is given less weight.” (Id.) Defendant claims that Plaintiff’s choice of forum is entitled to minimal

20   weight and no deference because Plaintiff seeks to represent a nationwide FLSA collective action with

21   70% of the class members in Michigan and less than 1% of the eligible members in California. (Id. at

22   21.)

23             Plaintiff counters that considerable weight should be afforded Plaintiff’s choice of forum.

24   (Doc. 23 at 13-14.) Plaintiff also asserts that the named Plaintiff, Joshua Cowley, resides and worked

25   for Defendant in this District, and Plaintiff will be heavily involved in this case and his testimony will

26   be at the forefront of this action. (Id. at 14.) In reply, Defendant highlights that the deference afforded

27   to plaintiff’s choice of venue is diluted when the case is a class or representative action. (Doc. 24 at

28   16-17.)

                                                            11
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 12 of 18


1              In considering this factor, courts treat FLSA collective actions like other class action

2    cases. See Milton v. TruePosition, Inc., No C 08-3616 SI, 2009 WL 323036, at *2 (N.D. Cal. Feb. 9,

3    2009) (Plaintiff's choice of forum afforded "some deference" in FLSA collective action because it was

4    not a case where the operative facts occurred outside the forum or that the forum had no interest in the

5    parties or the subject matter); see also Holliday v. Lifestyle Lift, Inc., No C 09-4995 RS, 2010 WL

6    3910143 (N.D. Cal. Oct. 5, 2010). Therefore, though a plaintiff's choice of forum is accorded less

7    weight in the class action context, "consideration must be given to the extent of both [the plaintiff's]

8    and [the defendant's] contacts with the forum, including those relating to [the plaintiff's] cause of

9    action . . . If the operative facts have not occurred within the forum and the forum has no interest in the

10   parties or subject matter, [plaintiff's] choice is entitled to only minimal consideration." Lou, 834 F.2d

11   at 739.

12             Although Cowley resides in California, there is no real dispute that the vast majority of the

13   putative FLSA class members reside and work in Michigan. (See Doc. 21-1 at 16-17, Doc. 24 at 12-

14   14.) Indeed, as Defendant points out, 70% of the class members are in Michigan and less than 1% of

15   the eligible members are in California. (Doc. 21-1 at 21.) The Court concludes that Plaintiff’s choice

16   of forum is entitled to little weight, and it is not entitled to the deference it would receive were it not

17   proceeding as an FLSA collective action. See Johns v. Panera Bread Co., No. 08cv1071 SC, 2008 WL

18   2811827, *2 (N.D. Cal. July 21, 2008) (although the plaintiff resided in the district and her

19   employment in the district led to the suit, the plaintiff's decision to seek to represent a nationwide class

20   substantially undercut the deference afforded to the plaintiff's choice of forum).

21             3.     Parties’ Contact with the Forum and Related to this Action

22             This factor focuses on the parties’ contacts with either forum. See Ahead, LLC v. KASC,

23   Inc., No. C13-0187JLR, 2013 WL 1747765, at *11 (W.D. Wash. Apr. 23, 2013). As Defendant

24   asserts, as a putative nationwide collective action, the plaintiffs have more case-related contacts with

25   the Eastern District of Michigan than with the Eastern District of California. (Doc. 21-1 at 21-22.)

26   Defendant states that of the approximately 3,200 collective action members, there are only 9 in

27   California who have not already settled and can opt-in. (Id. at 22; Keywell Decl., ¶¶ 6, 10.) Defendant

28   also notes that it is unclear if any of those 9 would even opt-in as Prudential Security does not have

                                                           12
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 13 of 18


1    their current contact information. (Id. at 22, n.3; see Keywell Decl., ¶ 10.) As Defendant asserts in its

2    reply, it is uncontested that the majority of the putative plaintiffs lived and worked in Michigan and

3    have no connection to California. (Doc. 24 at 17.)

4            Prudential Security has limited case-related contact with the Eastern District of California

5    through its employment of Cowley. Prudential Security’s case-related contacts with California

6    generally are limited to the few potential collective action members who worked for Prudential

7    Security in California. The vast majority of the potential plaintiffs have contacts only to the Eastern

8    District of Michigan. Furthermore, Prudential Security is a Michigan corporation and maintains its

9    headquarters in Taylor, Michigan, and all of its management decisions would have been made in the

10   Eastern District of Michigan. (See Doc. 1 at 4.) While some of the effects of these decisions were

11   borne out in the Eastern District of California through Cowley’s employment, the majority of the

12   effects of these decisions would naturally have been felt in Michigan where the largest number of class

13   members lived and worked. The parties’ contacts with the respective forums weigh in favor of

14   transfer.

15           4.     State Most Familiar with the Governing Law

16           Defendant asserts that this case involves federal wage and hour claims under the FLSA and

17   California state wage and hour claims, with the FLSA claim being the gravamen of the case. (Doc. 21-

18   1 at 22-23.) Plaintiff asserts that he alleges nine causes of action, eight of which are based on

19   California law. (Doc. 23 at 21.) A California district court is more familiar with California law than a

20   district court in another state. Nevertheless, courts in all states are fully capable of applying another

21   state's substantive law. Strigliabotti v. Franklin Res., Inc., C 04-0883 SI, 2004 WL 2254556 (N.D. Cal.

22   Oct. 5, 2004). This Court finds the existence of Plaintiff’s individual California claims weighs only

23   slightly against transfer. See Foster v. Nationwide Mut. Ins. Co., No. C 07-04928 SI 2007 WL

24   4410408, at *6 (N.D. Cal. Dec. 14, 2007) (noting that "where a federal court's jurisdiction is based on

25   the existence of a federal question, as it is here, one forum's familiarity with supplemental state law

26   claims should not override other factors favoring a different forum").

27           5.     Differences in the Costs of Litigation in the Two Forums

28           Defendant maintains that all parties would incur significant cost savings if trial were held in

                                                          13
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 14 of 18


1    Michigan. (Doc. 21-1 at 23.) Defendant asserts that, on the plaintiff’s side, the vast majority of the opt-

2    in plaintiffs would have to travel out of Michigan to California to provide testimony for purposes of

3    trial. (Id.) Defendant also alleges that Prudential Security would incur significant cost savings if trial

4    were held in Michigan, providing that virtually all of Prudential Security’s witnesses and documents

5    that it will need for trial are at its headquarters in Michigan. (Id. at 23-24.) Plaintiff suggests that it

6    would be inconvenient and burdensome to transfer the case to Michigan because the Plaintiff and his

7    counsel would have to travel for court appearances. (Doc. 23 at 19-20.) Defendant, however,

8    maintains that it is undisputed that all parties would incur significant cost savings if trial were held in

9    Michigan. (Doc. 24 at 18.)

10           As discussed above, if this case remains in this District and the trial is trailed, costs to both

11   sides will increase. Cost savings as it relates to timely trial, accordingly, favor a transfer. The vast

12   majority of the opt-in plaintiffs would have to travel out of state to provide testimony for purposes of

13   trial in the Eastern District of California. As Defendant sets forth, there are approximately 3,263

14   putative collective members, most of whom reside in Michigan and many of which would need to

15   travel to California for trial if they wanted to testify or participate. (Doc. 21-1 at 23; Keywell Decl., ¶

16   6; Doc 22 at 2; Keywell Decl., ¶ 4) In contrast, Defendant alleges, other than the named Plaintiff, there

17   is likely only a handful of California employees that, if they all chose to opt-in at all, would need to

18   travel to Michigan for trial. (Id.; Keywell Decl., ¶ 10.) Additionally, Defendant would realize cost

19   savings as its employee party witnesses reside in Michigan and would incur significant travel expense

20   to appear in California for trial. Because both parties will realize cost savings, transferring venue does

21   not simply result in shifting the costs from Defendant to Plaintiff. Rather, the cost of the litigation will

22   decrease for both sides. See Italian Colors Res. v. Am. Express Co., No. C. 03-3719, 2003 WL

23   22682482, at *5 (N.D. Cal. Nov. 10, 2003) ("Generally, litigation costs are reduced when venue is

24   located near most of the witnesses expected to testify or give depositions."). The Court finds that the

25   costs of each side will likely decrease if the matter is transferred, and this factor weighs in favor of

26   transfer.

27   ///

28   ///

                                                           14
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 15 of 18


1           6.      Availability of Compulsory Process to Compel Attendance of Unwilling Non-Party

2    Witnesses

3           Defendant asserts that the availability of compulsory process favors transfer because Michigan

4    has the ability to subpoena more witnesses to trial than California. (Doc. 21-1 at 24.) As noted

5    previously, the vast majority of current and former employees (both defendant-witnesses and

6    putative members of the collective class) who would testify at trial reside in Michigan. (Id.; Keywell

7    Decl., ¶¶ 6, 10-13.) Defendant cites to Federal Rule of Civil Procedure 45(c), which provides that a

8    subpoena may command a person to attend a trial, hearing, or deposition (A) within 100 miles of

9    where the person resides, is employed, or regularly transacts business in person; or (B) within the state

10   where the person resides, is employed, or regularly transacts business in person, if the person (i) is a

11   party or a party’s officer; or (ii) is commanded to attend a trial and would not incur substantial

12   expense. (Doc. 21-1 at 24, citing Fed. R. Civ. Proc. 45(c).) Defendant alleges that it is unrealistic to

13   expect that any former employees or third parties could be successfully subpoenaed to travel to

14   California to testify and it is not clear that either party can force even current employees who do not

15   want to travel to California to do so. (Id.) Defendant also asserts that the ability to subpoena third-

16   parties, such as Spence Accounting Services (the payroll service that handles all of Prudential

17   Security’s payroll), to travel to California is virtually impossible. (Id. at 24-25, citing Fed. R. Civ.

18   Proc. 45(c); Keywell Decl., ¶ 5.) In its reply, Defendant notes that Plaintiff does not contest that the

19   compulsory process factor favors transfer. (Doc. 24 at 18.) This factor weighs in favor of transfer.

20          7.      Ease of Access to Sources of Proof

21          This factor is not a predominant concern in deciding venue as "advances in technology have

22   made it easy for documents to be transferred to different locations." Metz, 674 F. Supp. 2d at 1148.

23   Nevertheless, most of the document evidence in this case will revolve around Prudential Security’s

24   corporate and employment records, located in Michigan. As noted previously, virtually all of the

25   documentary evidence in this case resides in Michigan, and the overwhelming majority of witnesses,

26   both party-affiliated and third-parties, reside in Michigan. (Doc. 21-1 at 25; Keywell Decl. ¶¶ 4-6, 11-

27   13.) As Defendant points out, Prudential Security does not maintain significant electronic files, and

28

                                                          15
         Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 16 of 18


1    records needed for this case, such as time records, are kept in banker’s boxes in Michigan.5 (Doc. 24 at

2    19.) Defendant asserts that because this is a wage and hour case relying heavily on payroll and

3    timekeeping records, virtually all of the documentary evidence will come from Prudential Security.

4    (Id.) Because documentary evidence may not be available in electronic format, this factor favors

5    transferring the action to the Eastern District of Michigan. Further, party-employee testimony related

6    to Prudential Security’s employment and corporate records will be easiest to obtain or present in the

7    Eastern District of Michigan. As the majority of the potential class appears to reside in Michigan,

8    testimony of these plaintiffs will also be easier to obtain and present in the Eastern District of

9    Michigan rather than California. The Court finds that this factor favors transfer.

10            8.       Location of Relevant Agreements

11            Defendant asserts that the non-exempt, hourly security guards at issue in this case do not have

12   employment agreements and are at-will employees; however, employees signed agreements

13   confirming that they are “at-will” employees “and may be terminated for any reason permitted by the

14   laws of the State of Michigan.” (Doc. 21-1 at 25; Keywell Decl., ¶ 9, Exh. 1.) Defendant alleges that

15   those agreements, including the one signed by Plaintiff, specifically provide that Michigan law will

16   apply. (Id.) Plaintiff did not contest these allegations. (See Doc. 24 at 19.) The Court finds that this

17   factor slightly favors transfer to the Eastern District of Michigan.

18            9.       Local Interest in the Controversy

19            Defendant contends that Michigan has a greater relative interest in deciding the controversy

20   because the overwhelming majority of the potential opt-in plaintiffs reside in Michigan. (Doc. 21-1 at

21   26.) Plaintiff suggests that California public policy concerns weigh in favor of this case remaining in

22   California. (Doc. 23 at 23-24.) As Defendant points out, similar to the discussion in Davis v. Social

23   Serv. Coordinators, 2013 U.S. Dist. LEXIS 118414, *29 (E.D. Cal. August 16, 2013), though

24   California has an interest in protecting its residents from wrongful employment practices, an equally

25
26
     5
      The parties have encountered an issue involving collection of information from documentary evidence in Michigan.
27   Subsequent to the filing of the instant motion to change venue, Plaintiff filed a motion to compel Defendant to provide
     responses to Plaintiff’s Special Interrogatories Nos. 1 and 2. (Doc. 49.) In that motion, Plaintiff seeks to compel the names
28   and contact information of putative class and collective members, and the information requested is in personnel files which
     are stored in paper form at Defendant’s office in Taylor, Michigan. (See id.)

                                                                  16
      Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 17 of 18


1    persuasive argument exists that Michigan courts have an interest in preventing wrongful employment

2    practices by companies that conduct business in Michigan. Moreover, because most of the opt-in

3    plaintiffs reside in Michigan, that state has the same degree of interest as California in protecting its

4    citizens from wrongful employment practices. The primary thrust of this action involves the

5    employment practices of a Michigan corporation, and the majority of the class resides in, and worked

6    for Prudential Security, in Michigan. (Doc. 24 at 20.) As such, this factor tips in favor of transfer to the

7    Eastern District of Michigan.

8           In sum, the convenience of the witnesses and the parties, the relative court congestion, the

9    parties’ contacts with the respective forums and their contacts as related to this case, the costs of the

10   litigation, the availability of compulsory process to compel attendance of unwilling non-party

11   witnesses, the ease of access to proof, the location of relevant agreements, and Michigan’s local

12   interest all favor – to some degree – transfer to the Eastern District of Michigan. Taken as a whole,

13   these factors outweigh Plaintiff’s choice of forum and this Court’s familiarity with California law,

14   which will apply to Plaintiff’s individual claims. Moreover, based on information provided, a prima

15   facie case as to numerosity is not met to maintain a class action. For these reasons, the Court finds that

16   transfer to the Eastern District of Michigan is appropriate.

17   IV.    CONCLUSION

18          For the reasons set forth above, the Court RECOMMENDS:

19          1.      Defendant’s motion to change venue (Doc. 21) be GRANTED; and

20          2.      This case be TRANSFERRED to the United States District Court for the Eastern

21                  District of Michigan.

22          These Findings and Recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

24   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

25   days after being served with these Findings and Recommendations, the plaintiff may file written

26   objections with the court. Within 14 days thereafter, the defendant may file a reply. Such a document

27   should be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

28   advised that failure to file objections within the specified time may waive the right to appeal the

                                                         17
     Case 1:19-cv-01472-NONE-JLT Document 67 Filed 12/11/20 Page 18 of 18


1    District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772

2    F.3d 834, 834 (9th Cir. 2014).

3
4    IT IS SO ORDERED.

5       Dated:    December 10, 2020                          /s/ Jennifer L. Thurston
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       18
